DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the amendment filed 20 April, 2022.
Claims 1, 4, 11, 12, 13, and 19 are amended.  
Claims 1-20 are currently pending and have been examined

Response to Amendments and Remarks 
Drawings
The drawings were objected to because of minor informalities. Applicant has amended the drawings and accordingly, the objection to the drawings has been withdrawn.
Specification
The specification was objected to because of informalities. The Applicant has amended the specification and the objection to the specification has been withdrawn.   
Claim Interpretation
Claim limitations “an algorithm for detecting the target object” in claim 1 and “a sensing device configured to sense” in Claim 13 were interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Applicant’s arguments regarding this 

Claim Rejections - 35 USC § 112
Claims 1-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has amended the claims to overcome the 35 U.S.C. 112(b) rejection.  Accordingly, the 35 U.S.C. 112(b) rejection of claims 1-20 is withdrawn.  
Claim Rejections - 35 USC §§ 102 and 103
Applicant’s arguments, see page 11, filed 20 April 2022, with respect to the rejection(s) of claim(s) 1-3, 13, and 19 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yokoi (USPG Pub.   2019/0263344).  Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of the remaining claims were directed to alleged deficiencies of Kang and accordingly are also addressed by the new grounds of rejection as set forth below.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the processor compares the tracked distance values to determine a shortest distance value as the final distance value” in lines 3-4.  Claim 2 depends from claim 1 which recites “the processor calculates a final distance value on the basis of a point tracking a changed value of a distance”.  It is unclear if the “tracked distance values” of claim 2 are the same or different than the “changed value of a distance” that is tracked in claim 1.  If it is the same, then the examiner believes there is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “the tracked distanced values” in line 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7 and 20 depend from claim 2 and 19, respectively, and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 2 and 19.  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 13 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US PG Pub. 2021/0192955, hereinafter " Kang") in view of Yokoi (US PG Pub. 2019/0263344, hereinafter "Yokoi").
Regarding claim 1, Kang discloses an autonomous controller, comprising: 
a processor (see at least Kang Fig. 2, 141) configured to detect a target object attempting to cut in at a speed below a predetermined threshold (see at least Kang ¶4, traffic congestion) during autonomous driving and perform response control (see at least Kang ¶ 6 “ADAS includes ‘Autonomous Emergency Braking (AEB)’, which reduces or stops the vehicle's velocity by itself even if the driver does not operate the brake system in case of a collision risk, ‘Lane Keep Assist System (LKAS)’, … ‘Advanced Smart Cruise Control (ASCC)’); and 
a storage storing data and an algorithm for detecting the target object and performing the response control (see at least Kang, claim 14, computer readable medium storing instructions)
Kang also discloses wherein the processor calculates a final distance value on  the basis of tracking distance the target object and compares the final distance value with a first threshold to determine whether the target object is in a cut-in state, (see at least Kang, Fig. 7, line 606 and 608, and ¶ 106 “as shown in FIG. 7, when the length of the left line 606 in the front image is shorter than the length of the right line 608, the wherein the processor (141) calculates a final distance value on the basis of a point tracking a changed value of a distance between a host vehicle and the target object and ¶ 107- 108 “That is, the processor 141 of the controller 140 finally determines whether other vehicles classified as cut-in intention vehicles actually cut-in by applying another pre-prepared determination reference… As a reference for final determination of cut-in, a distance from the line of the nearby vehicle 602 and a lateral velocity may be exemplified. That is, the degree of penetration of the nearby vehicle 602 into the travel lane is checked through the distance to the line, it is checked how quickly the nearby vehicle 602 penetrates into the travel lane in the lateral direction, and through this confirmation result, it can be finally determined whether the nearby vehicle 602 cuts-in”, emphasis added). 
Kang does not explicitly disclose wherein the final distance value is calculated on the basis of tracking a changed value of a distance between the host vehicle and the target object.  
Yokoi teaches determining whether a target object is in a cut in wherein the final distance value is calculated on the basis of tracking a changed value of a distance between the host vehicle and the target object (see at least Yokoi Figure 2, 3, and 5, and ¶¶ 37, 39 “More specifically, the ECU 10 performs a determination of cutting in. For determining that there is cutting in, a well-known method can be applied, for example, and determination can be performed based on the lateral position of the object. With such a configuration, for example, when the lateral distance between the lateral position of the front vehicle 60 and the lateral position of the host vehicle 50 becomes smaller than a threshold value With, it is determined that there is cutting in. It should be noted that the threshold value With is set based on the width of the host vehicle's own lane or the like. In addition, it is possible to determine that there is cutting in based on the amount of lateral movement and the lateral velocity Vx of the front vehicle 60.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang with the teaching of Yokoi to determine the final distance based on the distance between the host and the target vehicle because as Yokoi teaches that is a conventional method of determining cutting in which allows collision avoidance. 
Regarding claim 2, the combination of Kang and Yokoi teach the autonomous controller of claim 1, wherein the processor tracks distance values to the target object the tracked distance values respectively measured by a plurality of sensors and wherein the processor compares the tracked distance values to determine a shortest distance value as the final distance value (see at least Yokoi Figure 2, 3, and 5, and ¶¶ 37, when the lateral distance between the lateral position of the front vehicle 60 and the lateral position of the host vehicle 50 becomes smaller than a threshold value With, it is determined that there is cutting in… and ¶51 and 52. “ in step S20, it is determined whether the relative distance between the front vehicle 60 existing in the collision prediction area and the host vehicle 50 less than a first specified distance D1…. In step S22, it is determined whether the relative distance between the front vehicle 60 existing in the collision prediction area and the host vehicle 50 is less than a second specified distance D2. This presumes a case in which the front vehicle 60 is continuing to approach the host vehicle 50 even though the warning device 31 issues a warning to the driver.” The examiner notes that the process is repeated and the processor utilizes the shortest distance as the vehicle approaches as the final distance value for determination of the next step, e.g. warn or brake).
Regarding claim 3, the combination of  Kang and Yokoi disclose the autonomous controller of claim 1, wherein the processor controls the host vehicle depending on whether the target object is in the cut-in state (see at least Kang, ¶80-81, and alert, preliminary braking signal, or emergency braking signal to the braking system 32).
Regarding claim 4, the combination of Kang and Yokoi disclose the autonomous controller of claim 2, wherein the processor determines whether the time to collision value is less than or equal to the first threshold and determines that the target object is in the cut-in state when the time to collision value is less than or equal to the first threshold (see at least Yokoi ¶52, “it is determined whether the relative distance between the front vehicle 60 existing in the collision prediction area and the host vehicle 50 is less than a second specified distance D2. This presumes a case in which the front vehicle 60 is continuing to approach the host vehicle 50 even though the warning device 31 issues a warning to the driver.” and see at least Kang, Fig. 7 and ¶ 80-81  “the processor 141 calculates a time to collision (TTC) between the vehicle 1 and the front object based on the position (distance) and the relative velocity of the front object, and warns the driver of a collision or transmits a braking signal to the braking system 32 based on a result of comparing the TTC with a predetermined reference time”).  
Kang does not explicitly disclose determining that the target object is in the cut in state when the distance is less than or equal to the threshold.  However, Kang does teach that the calculation can be based on a distance to collision (DTC) (see at least Kang ¶81).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to compare the distance to collision to predetermined threshold rather than a time to collision because the time to collision is a function of distance and velocity and because, as Kang teaches, the distance to collision is an alternative calculation.  
Regarding claim 5, the combination of Kang and Yokoi disclose the autonomous controller of claim 4, wherein the processor determines whether the final distance value is greater than the first threshold and is less than or equal to a second threshold and determines that the target object is in an approach state when the final distance value is greater than the first threshold and is less than or equal to the second threshold (see at least Yokoi ¶51 “it is determined whether the relative distance between the front vehicle 60 existing in the collision prediction area and the host vehicle 50 less than a first specified distance D1…. In the case of a YES determination in step S20, the process proceeds to step S21. In step S21, in order to warn the driver that the front vehicle 60 existing in the collision prediction area is approaching the host vehicle 50, an operation instruction is transmitted to the warning device 31” and see at least Kang, Fig. 7 and ¶ 80-81  “In response to the TTC less than a predetermined first reference time, the processor 141 may allow an alert to be output via audio and/or display.” and “the second reference time is shorter than the first reference time…” The examiner notes that ¶81 teaches that the determination can be based on a distance to collision and that the third threshold in Kang corresponds with the first of the instant application and the first threshold corresponds with the third of the instant application).
Regarding claim 6, the combination of Kang and Yokoi disclose the autonomous controller of claim 5, wherein the processor determines whether the final distance value is greater than the second threshold and is less than or equal to a third threshold and determines that the target object is in a monitoring state for monitoring approach when the final distance value is greater than the second threshold and is less than or equal to the third threshold (see at least Yokoi ¶43 which teaches the process is repeated and thus the monitoring continues.  See also at least Kang, Fig. 7 and ¶ 80-81 “In response to the TTC less than a predetermined second reference time, the processor 141 may transmit a preliminary-braking signal to the braking system 32.” “In this case, the second reference time is shorter than the first reference time, and the third reference time is shorter than the second reference time.” The examiner notes that ¶81 teaches that the determination can be based on a distance to collision and that the third threshold in Kang corresponds with the first of the instant application and the first threshold corresponds with the third of the instant application).
Regarding claim 13, Kang discloses a system, comprising: 
a sensing device (see at least Kang 110 front camera, 120 front radar, 130 corner radar) configured to sense information of a target object around a host vehicle (see at least Kang ¶ 78 “the processor 141 may acquire position (distance and direction) and relative velocity of the objects in front of the vehicle 1 based on the front radar data of the front radar 120.”); and 
Kang also discloses wherein the autonomous controller calculates a final distance value on the basis of point tracking a distance to the target object and compares the final distance value with a first threshold to determine whether the target object is in a cut-in state, (see at least Kang, Fig. 7, line 606 and 608, and ¶ 106 “as shown in FIG. 7, when the length of the left line 606 in the front image is shorter than the length of the right line 608, the wherein the processor (141) calculates a final distance value on the basis of a point tracking a changed value of a distance between a host vehicle and the target object and ¶ 107- 108 “That is, the processor 141 of the controller 140 finally determines whether other vehicles classified as cut-in intention vehicles actually cut-in by applying another pre-prepared determination reference… As a reference for final determination of cut-in, a distance from the line of the nearby vehicle 602 and a lateral velocity may be exemplified. That is, the degree of penetration of the nearby vehicle 602 into the travel lane is checked through the distance to the line, it is checked how quickly the nearby vehicle 602 penetrates into the travel lane in the lateral direction, and through this confirmation result, it can be finally determined whether the nearby vehicle 602 cuts-in”, emphasis added). 
Kang does not explicitly disclose wherein the final distance value is calculated on the basis of calculating a changed value of a distance between the host vehicle and the target object.  
Yokoi teaches determining whether a target object is in a cut in wherein the final distance value is calculated on the basis of point tracking a changed value of a distance between the host vehicle and the target object (see at least Yokoi Figure 2, 3, and 5, and ¶¶ 37, 39 “More specifically, the ECU 10 performs a determination of cutting in. For determining that there is cutting in, a well-known method can be applied, for example, and determination can be performed based on the lateral position of the object. With such a configuration, for example, when the lateral distance between the lateral position of the front vehicle 60 and the lateral position of the host vehicle 50 becomes smaller than a threshold value With, it is determined that there is cutting in. It should be noted that the threshold value With is set based on the width of the host vehicle's own lane or the like. In addition, it is possible to determine that there is cutting in based on the amount of lateral movement and the lateral velocity Vx of the front vehicle 60.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang with the teaching of Yokoi to determine the final distance based on the basis of distance between the host and the target vehicle because as Yokoi teaches that is a conventional method of determining cutting in which allows collision avoidance. 
Regarding claim 19, Kang discloses an autonomous control method, comprising: 
sensing a distance between a host vehicle and a target object based on a plurality of sensors (see at least Kang, ¶69, 70, front radar 120, plurality of corner radars 130 includes a first corner radar 131 installed on the front right side of the vehicle 1, a second corner radar 132 installed on the front left side of the vehicle) during driving at a speed below a predetermined threshold (see at least Kang ¶4, traffic congestion);
tracking a changed value of a distance between the host vehicle and the target object (see Fig. 6 and 7, ¶ 78 “acquire position (distance and direction) and relative velocity of the objects in front of the vehicle 1 based on the front radar data of the front radar 120.”); and 
determining whether the target object is in a cut-in state, using the tracked distance values (see at least Kang, Fig. 7, line 606 and 608, and ¶ 106 “as shown in FIG. 7, when the length of the left line 606 in the front image is shorter than the length of the right line 608, the processor 141 of the controller 140 may determine that there is a cut-in intention of the nearby vehicle 602 in the left adjacent lane. When the length of the right line 608 in the front image is shorter than the length of the left line 606, the processor 141 of the controller 140 may determine that there is a cut-in intention of a nearby vehicle in the right adjacent lane.”). 
Kang also discloses tracking a distance between the host vehicle and the target object (see Fig. 6 and 7, ¶ 78 “acquire position (distance and direction) and relative velocity of the objects in front of the vehicle 1 based on the front radar data of the front radar 120.”) and determining whether the target object is in a cut-in state, using the tracked distance values (see at least Kang, Fig. 7, line 606 and 608, and ¶ 106 “as shown in FIG. 7, when the length of the left line 606 in the front image is shorter than the length of the right line 608, the processor 141 of the controller 140 may determine that there is a cut-in intention of the nearby vehicle 602 in the left adjacent lane. When the length of the right line 608 in the front image is shorter than the length of the left line 606, the processor 141 of the controller 140 may determine that there is a cut-in intention of a nearby vehicle in the right adjacent lane.”).  
Kang does not explicitly disclose tracking a changed value of a distance between the host vehicle and the target object.  
Yokoi tracking a changed value of a distance between the host vehicle and the target object (see at least Yokoi Figure 2, 3, and 5, and ¶¶ 37, 39 “More specifically, the ECU 10 performs a determination of cutting in. For determining that there is cutting in, a well-known method can be applied, for example, and determination can be performed based on the lateral position of the object. With such a configuration, for example, when the lateral distance between the lateral position of the front vehicle 60 and the lateral position of the host vehicle 50 becomes smaller than a threshold value With, it is determined that there is cutting in. It should be noted that the threshold value With is set based on the width of the host vehicle's own lane or the like. In addition, it is possible to determine that there is cutting in based on the amount of lateral movement and the lateral velocity Vx of the front vehicle 60.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang with the teaching of Yokoi to determine the final distance based on the basis of distance between the host and the target vehicle because as Yokoi teaches that is a conventional method of determining cutting in which allows collision avoidance. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kang and Yokoi in view of Kim et al. US Patent No. 9,937,905, hereinafter "Kim").
Regarding claim 7, the combination of Kang and Yokoi discloses the autonomous controller of claim 6, wherein the processor performs stop control of the host vehicle when the target object is in the cut-in state, performs deceleration control of the host vehicle when the target object is in the approach state, (see at least Kang, Fig. 7 and ¶ 80-81 “in response to the TTC less than a predetermined third reference time, the processor 141 may transmit an emergency braking signal to the braking system 32.” The examiner notes that Kang discloses providing an alert, a preliminary braking signal with corresponds with a deceleration control, and an emergency braking signal which corresponds with a stop control (see at least Kang ¶6 which teaches emergency braking includes stopping the vehicle). In this case, the second reference time is shorter than the first reference time, and the third reference time is shorter than the second reference time.” The examiner notes that ¶81 teaches that the determination can be based on a distance to collision (DTC) rather than time to collision (TTC) Further, see at least Yokoi ¶¶ 43, 51, 52, also which teaches monitoring, warning and braking (stopping) based on the distance”. 
While Yokoi teaches that the monitoring process continues (¶43), the combination of Kang and Yokoi does not explicitly disclose wherein the processor continues tracking a distance between the host vehicle and the target object when the target object is in the monitoring state.  
Kim teaches continual tracking between the host vehicle and the target object when the target object (see at least Kim, col 7, lines 23-25).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to continue to track the distance between the host vehicle and the target object to be effective in determining whether object moves within distance where it may cause a collision.   

Claims 8-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Yokoi in view of Shimbo et al. (US PG Pub. 2020/0226930, hereinafter "Shimbo").
Regarding claim 8, the combination of Kang and Yokoi, as shown above, disclose the autonomous controller of claim 1, however Kang does not explicitly disclose wherein the processor calculates reflection values for each of a plurality of sensors with respect to the target object based on sensed information.
Shimbo discloses the processor calculates reflection values for each of a plurality of sensors (see at least Shimbo, radar sensors 16) with respect to the target object based on sensed information (see at least Shimbo ¶57, “The information processor detects an object based on reflection point information…The information processor groups “a plurality of reflection points of millimeter waves” which are close to each other, and detects the grouped reflection points (hereinafter referred to as a “group of reflection points”) as one object.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use reflection values for each of the plurality of sensors as Shimbo teaches in the system of Kang and Yokoi in order to accurately detect the shape of objects, identify the object and avoid a collision (see at least Shimbo ¶7).
Regarding claim 9, the combination of Kang and Yokoi, as shown above, disclose the autonomous controller of claim 1, however Kang does not explicitly disclose, wherein the processor compares the reflection values for each of the plurality of sensors to determine a type of the target object.   
Shimbo teaches wherein the processor compares the reflection values for each of the plurality of sensors to determine a type of the target object (see at least Shimbo ¶57, “The information processor groups “a plurality of reflection points of millimeter waves” which are close to each other, and detects the grouped reflection points (hereinafter referred to as a “group of reflection points”) as one object.”… “The information processor assigns an object ID, which is identification information for identifying an object, to the detected object. Furthermore, the information processor acquires (calculates) radar-sensor detection information on the detected object based on the reflection point information.” See also ¶ 121 “object recognized based on the radar-sensor object information…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to compare the reflection values for each of the plurality of sensors to determine a type of the target object as Shimbo teaches in the system of Kang and Yokoi in order to accurately detect the shape of objects, identify the object and avoid a collision (see at least Shimbo ¶7).
Regarding claim 10, the combination of Kang, Yokoi and Shimbo discloses the autonomous controller of claim 1, wherein the processor controls the host vehicle using at least one of whether the target object is in the cut-in state, a movement angle of the target object, a relative speed of the target object, and the type of the target object (see at least Kang, ¶79 “processor 141 may generate a braking signal and a steering signal based on the type information, the position, and the relative velocity of the front objects.”).
Regarding claim 11, the combination of Kang and Yokoi, as shown above, disclose the autonomous controller of claim 1, including determining the type information (vehicle, pedestrian, cyclist, see  Kang ¶78) however the combination of Kang and Yokoi does not explicitly disclose wherein the processor determines the target object as a non-two-wheeled vehicle when the reflection values for each of the plurality of sensors are greater than or equal to a predetermined reflection value threshold and determines the target object as a two-wheeled vehicle or a pedestrian depending on a difference between the reflection values for each of the plurality of sensors.
Shimbo discloses wherein the processor determines the target object as a vehicle when the reflection values for each of the plurality of sensors are greater than or equal to a predetermined reflection value threshold and determines the target object as a two-wheeled vehicle or a pedestrian depending on a difference between the reflection values for each of the plurality of sensors (see at least Shimbo ¶57, “The information processor groups “a plurality of reflection points of millimeter waves” which are close to each other, and detects the grouped reflection points (hereinafter referred to as a “group of reflection points”) as one object.”… “The information processor assigns an object ID, which is identification information for identifying an object, to the detected object. Furthermore, the information processor acquires (calculates) radar-sensor detection information on the detected object based on the reflection point information.” See also ¶ 121 “object recognized based on the radar-sensor object information…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the difference between reflection values as taught by Shimbo to identify the type of object in Kang and Yokoi, in order to accurately detect the shape of objects, identify the object and avoid a collision (see at least Shimbo ¶7).
Regarding claim 12, the combination of Kang, Yokoi and Shimbo, as shown above, discloses the autonomous controller of claim 9, and further disclose wherein the processor performs deceleration control of the host vehicle when the target object is a non-two- wheeled vehicle and performs stop control of the host vehicle when the target object is a two-wheeled vehicle (see at least Kang  ¶78 where it is detected the type of object including a vehicle, bicyclist, etc. and ¶80 which teaches braking and emergency braking, which includes stopping (see Kang ¶6).  Again, the examiner notes that the two-wheeled vehicle is a vehicle and therefore under the broadest reasonable interpretation, Kang’s teaching of emergency braking for a bicycle includes decelerating and stopping.).
Regarding claim 14, the combination of Kang and Yokoi disclose the system of claim 13, as shown above, however the combination of Kang and Yokoi does not explicitly disclose wherein the sensing device includes a plurality of ultrasonic sensors.  
Shimbo teaches the sensing device includes a plurality of ultrasonic sensors (see at least Shimbo ¶165 “A plurality of ultrasonic sensors or a plurality of LIDARs (Light Detection and Ranging/Laser Imaging Detection and Ranging) may be used in place of the radar sensors 16. Each of the plurality of ultrasonic sensors acquires “information on a reflection point which is a point on an object from which a transmitted ultrasonic wave is reflected” based on a period from the transmission of the ultrasonic wave to the reception of the ultrasonic wave.”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the ultrasonic sensors of Shimbo in place of the radar sensors of Kang and Yokoi, because as Shimbo teaches, they are a suitable replacement for radar and because ultrasonic sensors are particularly useful for up close detection as needed in congested traffic situations.
Regarding claim 15, the combination of Kang, Yokoi, and Shimbo discloses the system of claim 14, as shown above, wherein the plurality of sensors are located on front portions and corners of the host vehicle (see at least Kang, Fig. 3, front radar 120, first corner radar 131, and second corner radar, 132 and ¶70)
Regarding claim 16, the combination of Kang, Yokoi and Shimbo discloses the system of claim 14, wherein the autonomous controller calculates a first distance value being a distance from a first sensor among the plurality of ultrasonic sensors to the target object calculates a second distance value being a distance from a second sensor among the plurality of ultrasonic sensors to the target object, and tracks the first distance value and the second distance value during a predetermined time (see at least Kang, Figure 6 and 7, ¶ 106 “as shown in FIG. 7, when the length of the left line 606 in the front image is shorter than the length of the right line 608, the processor 141 of the controller 140 may determine that there is a cut-in intention of the nearby vehicle 602 in the left adjacent lane” and a final cut in determination as described in ¶ 108 and Fig 5).
Regarding claim 17, the combination of Kang, Yokoi and Shimbo discloses the system of claim 16, wherein the autonomous controller compares a first tracking value obtained by tracking the first distance value during the predetermined time with a second tracking value obtained by tracking the second distance value during the predetermined time and determines a smaller value between the first tracking value and the second tracking value as the final distance value (see at least Kang, Fig 6 and 7 ¶ 106 “as shown in FIG. 7, when the length of the left line 606 in the front image is shorter than the length of the right line 608, the processor 141 of the controller 140 may determine that there is a cut-in intention of the nearby vehicle 602 in the left adjacent lane”).
Regarding claim 18, the combination of Kang, Yokoi and Shimbo discloses the system of claim 14, wherein the autonomous controller calculates reflection values of the plurality of ultrasonic sensors for the target object and determines a type of the target object using the reflection values (see at least Shimbo ¶165 “A plurality of ultrasonic sensors or a plurality of LIDARs (Light Detection and Ranging/Laser Imaging Detection and Ranging) may be used in place of the radar sensors 16. Each of the plurality of ultrasonic sensors acquires “information on a reflection point which is a point on an object from which a transmitted ultrasonic wave is reflected” based on a period from the transmission of the ultrasonic wave to the reception of the ultrasonic wave.”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the ultrasonic sensors of Shimbo in place of the radar sensors of Kang and Yokoi, because as Shimbo teaches, they are a suitable replacement for radar and because ultrasonic sensors are particularly useful for up close detection as needed in congested traffic situations.
Regarding claim 20, Kang and Yokoi discloses an autonomous control method of claim 19, further comprising controlling the host vehicle using at least one of whether the target object is in the cut-in state, a movement angle of the target object, a relative speed of the target object, and the type of the target object (see at least Kang, ¶80-81, and alert, preliminary braking signal, or emergency braking signal to the braking system 32).   
However, the combination of Kang and Yokoi does not explicitly disclose calculating reflection values of the plurality of sensors with respect to the target object and determining a type of the target object using the reflection values of the plurality of sensors.  
Shimbo teaches calculating reflection values of the plurality of sensors with respect to the target object and determining a type of the target object using the reflection values of the plurality of sensors (see at least Shimbo ¶57, “The information processor groups “a plurality of reflection points of millimeter waves” which are close to each other, and detects the grouped reflection points (hereinafter referred to as a “group of reflection points”) as one object.”… “The information processor assigns an object ID, which is identification information for identifying an object, to the detected object. Furthermore, the information processor acquires (calculates) radar-sensor detection information on the detected object based on the reflection point information.” See also ¶ 121 “object recognized based on the radar-sensor object information…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the difference between reflection values as taught by Shimbo to identify the type of object in Kang and Yokoi, in order to accurately detect the shape of objects, identify the object and avoid a collision (see at least Shimbo ¶7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nath et al. (US PG Pub. 2016/0104381) and Kim (US PG Pub. 2019/0266421) teach determining whether a target vehicle is cutting in based on a changing distance and are pertinent to at least the independent claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662